Citation Nr: 1039027	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim for an increased 
rating for PTSD.

In August 2010, the Veteran appeared and testified before the 
undersigned Acting Veterans Law Judge at the Central Office in 
Washington, DC.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND


The Board finds that further development is necessary before a 
final decision can be rendered with respect to the claim on 
appeal.  

The Veteran's last examination in conjunction with his claim for 
increase was provided in December 2007.  During his August 2010 
Board hearing, the Veteran reported that his condition has 
increased in severity.  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).   

On remand the Veteran should be provided with a VA examination to 
assess the current severity of his service connected PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
examination by an appropriate mental health 
professional to determine the  current 
severity of the Veteran's PTSD.  The 
Veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The  
examination report should reflect all current 
subjective symptoms and objective findings.  
The examiner should render a multi-axial 
diagnosis and assign a Global  Assessment of 
Functioning (GAF) score corresponding to the 
extent of impairment due to PTSD. The 
examiner should also provide a detailed 
description of what that score represents in 
terms of occupational and social impairment. 
A complete rationale should be given for all  
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, this claim should be 
readjudicated.  If the determination remains 
less than fully favorable to the Veteran, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to  respond. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


